Exhibit 10.10 AGREEMENT BETWEEN VEMICS INC AND EP GLOBAL COMMUNICATIONS, INC. This AGREEMENT, consisting of the terms and conditions set forth below and the attached exhibits, each of which is incorporated into and made a part hereof by this reference (“Agreement”), is entered into as of November 3, 2005, (the “Effective Date”), by and between Vemics, Inc a Nevada corporation (“VEMICS”), having its principal place of business at 65 East Route 4, River Edge, New Jersey 07661 and EP Global Communications mc, a Delaware corporation having its principal place of business at 65 East Route 4, Riveredge, New Jersey (“EPGLOBAL”). Background VEMICS and EP GLOBAL are both in the business of marketing and selling certain complementary but different services to The Allied Health Industry, specifically to care givers and medical services providers that address the needs of people with disabilities and individuals with special health care needs. VEMICS provides connectivity for distribution of information and knowledge over its technology platform and interface connections; and EP GLOBAL provides connectivity to its client base which is a thirty five year old database of clinically relevant information for the chronic disability field, professional contacts and accreditation bodies, associations, companies and other entities that would be interested in utilizing the services offered through this Agreement. Pursuant to this Agreement, the parties have customized certain of their product and offerings used in combination with each other, the combined products and services will provide a unique, electronic, internet based visual communications system solution for delivery of educational / training content and business meetings. The system is designed to replicate the same dynamic found in live classrooms and live business meeting environments. The parties intend to utilize the next generation of visual communications technology as provided jointly by Vemics and EP GLOBAL. The definition of the Special Needs Market, for the purposes of this Agreement, is specifically intended to include those individuals and/or organizations, professional societies, physicians, allied health care professionals, caregivers, teachers, and families involved in the care and development of people with life long chronic disabilities, physical, mental or emotional and/or any other significantly debilitating conditions. (hereinafter referred to as “Special Needs Market”) The Special Needs market is not intended for purposes of this agreement to include any of the traditional bio-medical disease states such as cancer, infectious diseases, etc. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, VEMICS and EP GLOBAL agree as follows: Terms and Conditions 1.
